DETAILED ACTION
Response to Arguments
Applicant’s arguments, see the response, filed 09 December 2021, with respect to the rejections of claims 1-5, 7-22, 24, and 25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Petrzilek et al. (US Pat. App. Pub. No. 2016/0351338) in view of Bunha et al. (US Pat. App. Pub. No. 2017/0338047).
With respect to claim 1, Petrzilek teaches a solid electrolytic capacitor (see abstract) comprising a capacitor element (see FIG. 1, element 100), wherein the capacitor element comprises: a sintered porous anode body (see paragraph [0028]) a dielectric that overlies the anode body (see paragraph [0035]); a solid electrolyte that overlies the dielectric (see paragraph [0042]), wherein the solid electrolyte includes an intrinsically conductive polymer having a specific conductivity of about 40 S/cm or more (see paragraph [0053]), the intrinsically conductive polymer containing repeating thiophene units of the following general formula: 
    PNG
    media_image1.png
    135
    136
    media_image1.png
    Greyscale
 (see paragraph [0042], whereas is from 0 to 10 (see paragraph [0044]); b is from 1 to 18 (see paragraph [0045]); 
    PNG
    media_image2.png
    20
    127
    media_image2.png
    Greyscale
 (see paragraph [0043]); and M is a hydrogen atom, an alkali metal, NH(R1)3, or HNC5H5, wherein R1 is each independently a hydrogen atom or an optionally substituted C1-C6
Petrzilek fails to explicitly teach that the intrinsically conductive polymer contains repeating thiophene units of the following general formula (I): 
    PNG
    media_image3.png
    177
    374
    media_image3.png
    Greyscale
.  Further, Petrzilek fails to teach that the capacitor exhibits a capacitance recovery of about 85% or more at a frequency of 120 Hz.
Bunha, on the other hand, teaches that the intrinsically conductive polymer contains repeating thiophene units of the following general formula (I): 
    PNG
    media_image3.png
    177
    374
    media_image3.png
    Greyscale
. See FIG. 12, element 41 and paragraphs [0085], [0090] and [0099]).  Such an arrangement results in a particularly suitable polymer for a solid electrolytic capacitor.  See paragraph [0084].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Petrzilek, as taught by Bunha, to use a particularly suitable polymer for a solid electrolytic capacitor.  The combined teachings of Petrzilek and Bunha teach each of the physical structures in claim 1, arranged in a similar manner.  As such, the combined teachings of Petrzilek and Bunha also are considered to teach each of the physical properties associated with those physical structures, including capacitance recovery.  See MPEP 2112.01(a).
With respect to claim 2, the combined teachings of Petrzilek and Bunha teach that a is 1 and b is 3 or 4.  See Bunha, paragraphs [0085] and [0099].
With respect claim 3, the combined teachings of Petrzilek and Bunha teach that R is methyl.  See Bunha, paragraphs [0085] and [0099].
With respect to claim 4, the combined teachings of Petrzilek and Bunha teach that M is an alkali metal.  See Bunha, paragraph [0085].
With respect to claim 5, the combined teachings of Petrzilek and Bunha teach that the thiophene repeating units are formed from sodium 3-[(2,3-dihydrothieno[3,4-b][1,4]dioxin-2-yl)methoxy]-1-methyl-1 propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [i1,4]dioxin-2-yl)methoxy]-1-ethyl-1-propanesulfonate, sodium 3-[(2,3- dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-propyl-i1-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[i1,4]dioxin-2-yl)methoxy]-1-butyl-1- propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1 - pentyl-1 -propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1 -hexyl-1 -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1 ,4]dioxin-2-yl)methoxy]-1 -isopropyl-1 -propanesulfonate, sodium 3-[(2,3- dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-isobutyl-1-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-isopentyl-1 - propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1- fluoro-1-propanesulfonate, potassium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-methyl-1-propanesulfonate, 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin- 2-yl)methoxy]-1 -methyl-1-propanesulfonic acid, ammonium 3-[(2,3- dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1 -methyl-1-propane- sulfonate, triethylammonium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-methyl- 1 -propanesulfonate, or a combination thereof.  See Bunha, paragraph [0099].
With respect to claim 7, the combined teachings of Petrzilek and Bunha teach that the solid electrolyte contains at least one inner layer that includes the intrinsically conductive polymer.  See Bunha, paragraph [0099].
With respect to claim 8, the combined teachings of Petrzilek and Bunha teach that the inner layer is generally free of an extrinsically conductive polymer.  See Petrzilek, paragraph [0056].
With respect to claim 9, the combined teachings of Petrzilek and Bunha teach that the solid electrolyte contains at least outer layer.  See Petrzilek, paragraph [0059].
With respect to claim 10, the combined teachings of Petrzilek and Bunha teach that the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer.  See Bunha, paragraph [0104].
With respect to claim 11, the combined teachings of Petrzilek and Bunha teach that the outer layer contains a hydroxyl-functional nonionic polymer.  See Bunha, paragraph [0113].
With respect to claim 12, the combined teachings of Petrzilek and Bunha teach that the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion.  See Bunha, paragraphs [0104], [0101] and [0099].
With respect to claim 13, the combined teachings of Petrzilek and Bunha teach that the external polymer coating further comprises a crosslinking agent. See Bunha, paragraph [0110].
With respect to claim 14, the combined teachings of Petrzilek and Bunha teach that the conductive polymer particles have an average size of from about 80 to about 600 nanometers.  See Bunha, paragraph [0074].
With respect to claim 15, the combined teachings of Petrzilek and Bunha teach an anode lead extending from the capacitor element.  See Petrzilek, FIG. 1, element 6 and paragraph [0032].
With respect to claim 16, the combined teachings of Petrzilek and Bunha teach an anode termination that is in electrical contact with the anode lead and a cathode termination that is in electrical connection with the solid electrolyte.  See Petrzilek, paragraphs [0009] and [0081].
With respect to claim 17, the combined teachings of Petrzilek and Bunha teach a housing within which the capacitor element is enclosed.  See Bunha, FIG. 12, element 9, paragraph [0117].
With respect to claim 18, the combined teachings of Petrzilek and Bunha teach that the housing is formed from a resinous material that encapsulates the capacitor element.  See Bunha, paragraph [0117].
With respect to claim 19, the combined teachings of Petrzilek and Bunha teach that the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere.  See Petrzilek, paragraph [0084].
With respect to claim 20, the combined teachings of Petrzilek and Bunha teach that the anode body includes tantalum.  See Petrzilek, paragraph [0028].
With respect to claim 21, the combined teachings of Petrzilek and Bunha teach that the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles.  See Petrzilek, paragraph [0080].
With respect to claim 22, the combined teachings of Petrzilek and Bunha teach that the capacitor exhibits a breakdown voltage of about 55 volts or more.  Because the combined teachings of Petrzilek and Bunha teaches each of the physical structures of claim 1, arranged in a similar manner, the combined teachings of Petrzilek and Bunha are also considered to implicitly disclose any physical properties associated with those same structures, including breakdown voltage.  See MPEP 2112.01(a).
With respect to claim 24, the combined teachings of Petrzilek and Bunha teach that after being exposed to a temperature of from about 1050 C. to about 1300 C for from about 200 hours to about 2500 hours, the capacitor exhibits an equivalent series resistance of from about 0.1 to about 100 mohms as determined at an operating frequency of 100 kHz and temperature of 230 C.  Because the combined teachings of Petrzilek and Bunha teaches each of the physical structures of claim 1, arranged in a similar manner, the combined teachings of Petrzilek and Bunha are also considered to implicitly disclose any physical properties associated with those same structures, including equivalent series resistance.  See MPEP 2112.01(a).
With respect to claim 25, the combined teachings of Petrzilek and Bunha teach that a ratio of an equivalent series resistance of the capacitor after being exposed to 1250 C for 240 hours to an initial equivalent series resistance of the capacitor is about 1.5 or less.  Because the combined teachings of Petrzilek and Bunha teaches each of the physical structures of claim 1, arranged in a similar manner, the combined teachings of Petrzilek and Bunha are also considered to implicitly disclose any physical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848